Citation Nr: 0718923	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by the 
Chandler Clinic on January 19, 2005.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran is service connected for residuals of the 
removal of his spleen.  
A 30 percent disability rating has been assigned.  He does 
not participate in a rehabilitation program.  

2.  The veteran received medical care from the Chandler 
Clinic on January 19, 2005 for a superficial, 2.5 centimeter 
thigh laceration.  

3. The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4. VA care was feasibly available at the time the veteran 
received treatment at the Chandler Clinic on January 19, 
2005.  


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the Chandler 
Clinic on January 19, 2005 have not been met. 38 U.S.C.A. 
§§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to reimbursement or 
payment of unauthorized medical expenses incurred in 
conjunction with treatment at a private facility, the 
Chandler Clinic, on January 19, 2005.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes. The Board will then address the issue on appeal and 
render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
July 3, 2006.   This letter advised the veteran of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in this letter that VA would obtain all evidence 
kept by the VA and any other Federal agency, including VA 
facilities and service medical records.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency as long as he completed a release form for such.  The 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that the July 2006 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter notified the veteran to "send us copies 
of any relevant evidence you have in your possession."  
[Emphasis in the original letter.]  This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the AOJ. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the AOJ obtained the veteran's January 19, 
2005 treatment records, 
a letter from the veteran's private physician and an opinion 
of VA medical staff regarding the availability of VA care.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran originally requested a 
videoconference hearing.  In May 2007, the veteran contacted 
VA and requested that the hearing be cancelled and  that his 
claim be forwarded to the Board for decision.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

Analysis 

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by the Chandler Clinic on 
January 19, 2005, relating to an injury of his left thigh.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a).  If not, authorized, it must be determined whether 
the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 
38 U.S.C.A. §1728(a) and the Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on January 19, 2005, was obtained. Thus, 
the pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.  The Board will explore 38 U.S.C.A. § 1728 and 
1725 in turn.

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick, supra.  

After a careful review of the evidence, the Board has 
determined that the veteran does not meet any of the 
criteria.  

The veteran's service connected disabilities are limited to 
residuals of the removal of his spleen, for which a 30 
percent disability rating has been assigned.  Therefore, the 
veteran is not permanently and totally disabled.  The claimed 
injury arose from an accident where the veteran cut his left 
thigh with a chain saw.  The medical care at issue is not 
related to his service-connected spleen removal.  Moreover, 
such care cannot be said to be for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability.  Nor was the 
veteran participating in a rehabilitation program.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].  Because the veteran 
has not met the requirements of (a), the Board need not 
address (b) and (c).  However, the Board notes that these 
criteria were not also met.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  

The medical evidence shows that the veteran's injury, 
although arguably of an emergent nature, was not hazardous to 
his life and health.  The August 2006 letter submitted by the 
treating physician at Chandler Clinic described the veteran's 
condition as "a 2.5 [centimeter] superficial laceration for 
his left thigh."  Such small, superficial injury was 
manifestly not hazardous to the veteran's life and health. 

In addition, a VA facility was feasibly available.   This 
will be discussed in greater detail below.

Accordingly, the criteria for reimbursement under 38 U.S.C.A. 
§ 1728 are not met.  

The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 
see also 38 C.F.R. §§ 17.1000-1003 (2006).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (emphasis added by 
the Board).

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  
See Melson, supra.  In this case, the regulatory prerequisite 
which precludes VA from allowing the veteran's claim is the 
emphasized portion of subsection (c).  

In this regard, the Board notes that it was the opinion of 
the Medical Center Director that VA facilities, specifically, 
the VA Medical Center in Oklahoma City, were available for 
the veteran's care at the time of his care at the Chandler 
Clinic.  The Board believes this medical opinion should be 
accorded considerable weight, especially in view of the lack 
of any medical evidence to the contrary.  

The Board notes that the veteran has asserted that due to the 
blood loss involved in his injury he was not able to travel 
the approximately 40 miles from his residence in Chandler to 
Oklahoma City, and that for that reason the VA facility in 
Oklahoma City was not feasibly available.  However, as has 
been discussed above, the physician who provided treatment to 
the veteran for this injury clearly indicated that  the 
injury was 2.5 centimeters in length (that is, slightly less 
than one inch) and was "superficial".   The medical 
evidence does not indicate or even suggest that any 
substantial loss of blood occurred.  

The Board has taken into consideration the veteran's 
statement that he could not travel the 40 miles to the VAMC 
in Oklahoma city because of loss of blood.  In adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability. 

As discussed above, VA medical authorities determined that VA 
care was feasibly available.  Moreover, the report of the 
veteran's treating physician clearly indicates that the 
injury was minor.  The veteran's assertion of unavailability 
of VA medical facilities due to the alleged severity of his 
injury is outweighed by the medical evidence concerning his 
condition.  

For this reason alone [i.e., subsection (c)] the medical 
expenses incurred at the Chandler Clinic may not be 
reimbursed by VA.  The Board additionally observes that for 
reasons stated above subsection (b) [the existence of a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health]
Also has not been met.

In summary, for reasons expressed above the Board finds that 
the preponderance of the evidence is against reimbursement or 
payment for the unauthorized private medical care that the 
veteran received on January 19, 2005 under the provisions of 
both 38 U.S.C.A. §§ 1725 and 1728.  The appeal is therefore 
denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by the 
Chandler Clinic on January 19, 2005 is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


